Citation Nr: 0902343	
Decision Date: 01/23/09    Archive Date: 01/29/09	

DOCKET NO.  05-00 751	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas



THE ISSUES

1.  Entitlement to service connection for a chronic low back 
disability, to include degenerative joint disease of the 
lumbar spine, claimed as secondary to the postoperative 
residuals of total thyroidectomy. 

2.  Entitlement to service connection for 
lipomas/angiolipomas. 

3.  Entitlement to an evaluation in excess of 30 percent for 
the postoperative residuals of total thyroidectomy.


REPRESENTATION

Appellant represented by:	Disabled American Veterans




ATTORNEY FOR THE BOARD

Stephen F. Sylvester, Counsel


INTRODUCTION

The veteran served on active duty from July 1956 to October 
1959.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal of an August 2003 decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Houston, Texas.


FINDINGS OF FACT

1.  A chronic low back disability, to include degenerative 
joint and/or disc disease of the lumbar spine, is not shown 
to have been present in service, or for many years 
thereafter, nor is it in any way causally related to a 
service-connected disability or disabilities, to include the 
postoperative residuals of total thyroidectomy.

2.  Lipomas/angiolipomas are not shown to have been present 
in service, or for many years thereafter, nor are they result 
of any incident or incidents of the veteran's period of 
active military service.

3.  The veteran's postoperative residuals of total 
thyroidectomy are, at present, essentially asymptomatic, with 
no evidence of muscular weakness, mental disturbance, weight 
gain, marked neuromuscular excitability, or paresthesias plus 
either cataract(s) or evidence of intracranial pressure.



CONCLUSIONS OF LAW

1.  A chronic low back disability, to include degenerative 
joint and/or disc disease of the lumbar spine, was not 
incurred in or aggravated by active military service, nor may 
degenerative joint disease (osteoarthritis) of the lumbar 
spine be presumed to have been so incurred.  38 U.S.C.A. 
§§ 1101, 1112, 1113, 1131, 1137 (West 2002); 38 C.F.R. 
§§ 3.303, 3.307, 3.309 (2008).

2.  A chronic low back disability, to include degenerative 
joint and/or disc disease of the lumbar spine, is not in any 
way proximately due to, the result of, or aggravated by a 
service-connected disability or disabilities.  38 U.S.C.A. 
§ 1131 (West 2002); 38 C.F.R. §§ 3.303, 3.310 (2008).

3.  The criteria for an evaluation in excess of 30 percent 
for the service-connected postoperative residuals of total 
thyroidectomy have not been met.  38 U.S.C.A. § 1155 (West 
2002); 38 C.F.R. § 4.119 and Part 4, Codes 7903, 7905 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In reaching this determination, the Board wishes to make it 
clear that it has reviewed all the evidence in the veteran's 
claims file, which includes his multiple contentions, as well 
as service treatment records, and both VA and private 
treatment records and examination reports.  Although the 
Board has an obligation to provide adequate reasons and bases 
supporting this decision, there is no requirement that the 
evidence submitted by the veteran or obtained on his behalf 
be discussed in detail.  Rather, the Board's analysis below 
will focus specifically on what evidence is needed to 
substantiate each claim, and what the evidence in the claims 
file shows, or fails to show, with respect to each claim.  
See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) 
and Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).



Service Connection

The veteran in this case seeks service connection for a low 
back disability, to include degenerative joint and/or disc 
disease of the lumbar spine, claimed as secondary to the 
service-connected postoperative residuals of total 
thyroidectomy.  In pertinent part, it is contended that, as a 
result of the veteran's inservice thyroidectomy, he for a 
time suffered a relatively serious calcium deficiency, 
resulting in his current low back disability.

In that regard, service connection may be established for 
disability resulting from disease or injury incurred in or 
aggravated by active military service.  38 U.S.C.A. § 1131 
(West 2002).  Service connection may also be granted for any 
disease diagnosed after discharge, when all of the evidence 
establishes that the disease was incurred in service.  
38 C.F.R. § 3.303 (2007).

In order to establish service connection for a claimed 
disorder, there must be (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of the incurrence or aggravation of a disease or 
injury during service; and (3) medical evidence of a nexus 
between the claimed inservice disease or injury and the 
current disability.  Hickson v. West, 12 Vet. App. 247, 253 
(1999).

Moreover, where a veteran served continuously for ninety (90) 
days or more during a period of war, or during peacetime 
service after December 31, 1946, and degenerative joint 
disease (osteoarthritis) becomes manifest to a degree of 
10 percent within one year from date of termination of such 
service, such disease shall be presumed to have been incurred 
in service, even though there is no evidence of such disease 
during the period of service.  This presumption is rebuttable 
by affirmative evidence to the contrary.  38 U.S.C.A. 
§§ 1101, 1112, 1113, 1137 (West 2002); 38 C.F.R. §§ 3.307, 
3.309 (2008).

Service connection may additionally be granted for disability 
which is proximately due to or the result of a service-
connected disease or injury.  Moreover, the United States 
Court of Appeals for Veterans Claims (Court) has held that 
when aggravation of a veteran's nonservice-connected 
disability is proximately due to or the result of a service-
connected disease or injury, it too shall be service 
connected to the extent of the aggravation.  See Allen v. 
Brown, 7 Vet. App. 439, 446 (1995).

The Board notes that 38 C.F.R. § 3.310, the regulation which 
governs claims for secondary service connection, has recently 
been amended.  Under the revised Section 3.310(b) [the 
existing provision at 38 C.F.R. § 3.310(b) was moved to 
subsection (c)], the regulation provides that any increase in 
severity of a nonservice-connected disease or injury 
proximately due to or the result of a service-connected 
disease or injury, and not due to the natural progress of the 
disease, will be service connected.  In reaching this 
determination as to aggravation of a nonservice-connected 
disability, consideration is required as to what the 
competent evidence establishes as the baseline level of 
severity of the nonservice-connected disease or injury (prior 
to the onset of aggravation by the service-connected 
condition), in comparison to the medical evidence 
establishing the current level of severity of the nonservice-
connected disease or injury.  These findings as to baseline 
and current levels of severity are to be based upon 
application of the corresponding criteria under the Schedule 
for Rating Disabilities (38 C.F.R. Part 4) for evaluating 
that particular nonservice-connected disorder.  See 71 Fed. 
Reg. 52,744-47 (Sept. 7, 2006).

In the present case, service treatment records are negative 
for history, complaints, or abnormal findings indicative of 
the presence of lipomas/angiolipomas or a chronic low back 
disability.  In point of fact, as of the time of Medical 
Board Proceedings in September 1959, there was no evidence 
either of lipomas/angiolipomas or a low back disorder.  Nor 
were such disabilities in evidence at the time of subsequent 
VA medical examinations in December 1959 and December 1964.

The earliest clinical indication of the presence of lipomas 
and/or a chronic low back disability is revealed by VA 
treatment records dated in 1986/1987, approximately 27 years 
following service discharge, at which time the veteran 
received a diagnosis of degenerative joint/disc disease of 
the lumbar spine, and lipomas of his arms and back.  
Significantly, at no time were the veteran's lipomas and/or 
low back disability in any way attributed to an incident or 
incidents of his period of active military service.

The veteran argues that his current low back disability is, 
in fact, the result of a lack of calcium brought about by his 
inservice total thyroidectomy.  While it is true that, 
following a VA compensation and pension examination in July 
2003, the veteran received a diagnosis of chronic low back 
pain secondary to decreased absorption of calcium, that 
diagnosis was rendered in large part based on history 
provided by the veteran.  See LeShore v. Brown, 8 Vet. 
App. 406, 409 (1995).  Moreover, following a VA rheumatologic 
examination, likewise conducted in July 2003 (and which 
involved a full review of the veteran's claims folder and 
electronic medical records), it was the opinion of the 
examiner that the veteran's degenerative joint disease of the 
lumbar spine was less likely than not secondary to his 
(service-connected) total thyroidectomy.  This opinion was 
further buttressed on subsequent VA compensation examination 
in July 2005, at which time it was once again determined that 
the veteran's back problems were "less likely than not" the 
result of his hypoparathyroidism or hypothyroidism.

The Board acknowledges a November 2003 statement by a private 
physician to the effect that the veteran suffered from 
hypothyroidism and hypoparathyroidism, both of which "could 
cause" severe bone loss, as well as an April 2006 statement 
by a VA physician that radioactive iodine utilized to kill 
tissue in the veteran's neck "could" have killed his 
parathyroid glands, possibly resulting in degeneration of the 
veteran's bones.  However, both of these statements are 
offered "in isolation," and are, at best, "speculative."  See 
Obert v. Brown, 5 Vet. App. 30, 33 (1993).  Moreover, while 
in a June 2005 statement, another private physician indicated 
that radioactive iodine had caused the veteran's parathyroid 
glands to "stop working," resulting in the development of 
osteoporosis, and "severe back pain," as of July 2005, the 
veteran's bone mineral density was for all intents and 
purposes within normal limits.  Significantly, during the 
course of a subsequent VA examination for compensation 
purposes in October 2008, it was specifically indicated that 
the veteran displayed "no signs of osteoporosis."

Based on the aforementioned, the Board is compelled to 
conclude that such low back disability as the veteran 
currently suffers is in no way related to active service, or 
the service-connected residuals of total thyroidectomy.  Nor 
is there any evidence that the veteran's 
lipomas/angiolipomas, first persuasively documented many 
years following service discharge, had their origin during or 
are in any way related to the veteran's period of active 
military service.  Under the circumstances, service 
connection for those disabilities must be denied.

Increased Rating

Turning to the issue of an increased rating for the service-
connected residuals of total thyroidectomy, the Board notes 
that disability evaluations, in general, are intended to 
compensate for the average impairment of earning capacity 
resulting from a service-connected disability.  They are 
primarily determined by comparing objective clinical findings 
with the criteria set forth in the Rating Schedule.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. Part 4 (2008).

Where there is a question as to which of two evaluations 
apply, the higher evaluation will be assigned where the 
disability picture more nearly approximates the criteria for 
the next higher rating.  Otherwise, the lower rating will be 
assigned.  38 C.F.R. § 4.7 (2008).

Moreover, while the Board must consider the veteran's medical 
history as required by various provisions under 38 C.F.R. 
Part 4, including Section 4.2 [see Schafrath v. Derwinski, 1 
Vet. App. 589 (1991)], the regulations do not give past 
medical reports precedence over current findings.

In that regard, during the course of VA outpatient treatment 
in November 2001, it was noted that the veteran was status 
post a total thyroidectomy with iodine ablation therapy in 
1959, following which he was placed on suppressive therapy 
with thyroid hormone 0.250 milligrams, p.o., qd.  At the time 
of treatment, it was noted that, clinically speaking, the 
veteran was asymptomatic of hypothyroidism or 
hyperthyroidism.  Significantly, the veteran was described as 
"very compliant" with his medications, and displaying "no 
constitutional symptomotology."  In the opinion of the 
examiner, the veteran was "under perfect hormonal control" 
with his thyroid medication.

The Board observes that, at the time of a VA examination for 
compensation purposes in July 2003, it was noted that the 
veteran had been asymptomatic insofar as neck pain, shortness 
of breath, rapid heart rate, weight gain, or fatigability was 
concerned.  Moreover, the veteran felt as if his mental 
alertness was the same as it had always been, an opinion with 
which his wife concurred.  According to the veteran, he had 
not noticed any new growth within the thyroid or parathyroid 
areas.  Nor had he experienced any problems with constipation 
or diarrhea, though he did notice some slight intolerance for 
heat.

On physical examination, the veteran's neck was supple, 
without anterior or posterior adenopathy, and no evidence of 
any palpable thyroid masses.  Musculoskeletal evaluation 
showed no evidence of any edema, or of gross muscular 
atrophy.  Significantly, during the course of subsequent VA 
outpatient treatment in April 2008, the veteran denied any 
problems with shortness of breath, abdominal pain, diarrhea, 
constipation, hoarseness, or heat/cold intolerance.  While at 
the time of a subsequent VA compensation examination in 
October 2008, the veteran admitted to occasional 
palpitations, chest pain, tremors, and "decreased energy," he 
once again denied any problems with constipation "as long as 
he took apple juice and dieter's tea."

Pursuant to applicable law and regulation, a 30 percent 
evaluation is warranted for service-connected hypothyroidism 
where there is evidence of fatigability, constipation, and 
mental sluggishness, with a 60 percent evaluation requiring 
demonstrated evidence of muscular weakness, mental 
disturbance, and weight gain.  38 C.F.R. § 4.119 and Part 4, 
Code 7903 (2008).  A 60 percent evaluation is, similarly, in 
order where there is evidence of hypoparathyroidism 
characterized by marked neuromuscular excitability, or 
paresthesias of the arms, legs, or circumoral area plus 
either cataract(s) or evidence of increased intracranial 
pressure.  38 C.F.R. § 4.119 and Part 4, Code 7905 (2008).

As is clear from the above, no more than a 30 percent 
evaluation is warranted for the veteran's service-connected 
residuals of total thyroidectomy.  This is particularly the 
case given the fact that, to date, there has been no evidence 
of any muscular weakness or mental disturbance.  Nor has the 
veteran experienced problems with neuromuscular excitability, 
or paresthesias of his arms, legs, or circumoral area in 
conjunction with cataracts or evidence of increased 
intracranial pressure.  Rather, the veteran's surgically-
induced hypothyroidism/hypoparathyroidism has been brought 
"under perfect control" through a combination of thyroid 
medication, vitamin D, and supplementary calcium.  Under the 
circumstances, the Board is of the opinion that the 30 
percent evaluation currently in effect is appropriate, and 
that an increased rating is not warranted.

In reaching this determination, the Board has given due 
consideration to the recent holding of the Court in Hart v. 
Mansfield, 21 Vet. App. 505 (2007) addressing the issue of 
whether it is appropriate to apply "staged" ratings when 
assigning an increased rating in a manner similar to what is 
done at the initial rating stage pursuant to the Court's 
holding in Fenderson v. West, 12 Vet. App. 119 (1999).  
However, in the case at hand, it is clear that, over the 
course of the veteran's current appeal, symptomotology 
attributable to his service-connected residuals of total 
thyroidectomy has remained relatively stable.  In any case, 
based on a review of the entire evidence of record, the Board 
is of the opinion that, throughout the time period that the 
veteran's increased rating claim has been pending, 
symptomotology attributable to his service-connected total 
thyroidectomy has not, in fact, undergone varying and 
distinct levels of severity. 

Moreover, to date, there exists no evidence that, due 
exclusively to the veteran's service-connected residuals of 
total thyroidectomy, he has experienced a marked interference 
with employment and/or frequent periods of hospitalization 
necessary to render impractical the application of the 
regular schedular standards, thereby necessitating referral 
to the Director, VA Compensation and Pension Service for 
consideration of an extraschedular rating.  In point of fact, 
at the time of the aforementioned VA rheumatologic 
examination in July 2003, it was noted that the veteran had 
retired in 2001 from his job in computer drafting not due to 
complications of his service-connected total thyroidectomy, 
but rather as a result of (nonservice-connected) back 
problems.  Moreover, during the course of the aforementioned 
VA examination in October 2008, the veteran indicated that he 
was currently "working full time."  Significantly, in the 
opinion of the examiner, the veteran's 
hypothyroidism/hypoparathyroidism had "no significant effect" 
on his usual occupation or daily activities.  No referral 
under the provisions of 38 C.F.R. § 3.321(b)(1) is needed.

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) imposes 
obligations on VA in terms of its duty to notify and assist 
claimants.  When VA receives a complete or substantially 
complete application for benefits, it is required to notify 
the veteran and his representative, if any, of any 
information and medical or lay evidence that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002); 
38 C.F.R. § 3.159(b) (2007); Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  In Pelegrini v. Principi, 18 Vet. App. 112, 
120-21 (2004), the United States Court of Appeals for 
Veterans Claims (Court) held that VA must (1) inform the 
veteran about the information and evidence not of record that 
is necessary to substantiate the claim; (2) inform the 
veteran about the information and evidence that VA will seek 
to provide; and (3) inform the veteran about the information 
and evidence he is expected to provide.

For an increased compensation claim, Section 5103(a) 
requires, at a minimum, that the Secretary notify the 
claimant that, to substantiate the claim, the claimant must 
provide, or ask the Secretary to obtain, medical or lay 
evidence demonstrating a worsening or increase in severity of 
the disability and the effect that worsening has on the 
claimant's employment and daily life.  Vazquez-Flores v. 
Peake, 22 Vet. App. 37 (2008).  Further, if the Diagnostic 
Code under which the claimant is rated contains criteria 
necessary for entitlement to a higher disability rating that 
would not be satisfied by the veteran demonstrating a 
noticeable worsening or increase in severity of the 
disability and the effect that worsening has on the 
claimant's employment and daily life (such as a specific 
measurement or test result), the Secretary must provide at 
least general notice of that requirement to the claimant.  
Additionally, the claimant must be notified that, should an 
increase in disability be found, a disability rating will be 
determined by applying relevant Diagnostic Codes, which 
typically provide for a percent (depending on the disability 
involved) based on the nature of the symptoms of the 
condition for which disability compensation is being sought, 
their severity and duration, and their impact upon employment 
and daily life.  As with proper notice for an initial 
disability rating and consistent with the statutory and 
regulatory history, the notice must also provide examples of 
the types of medical and lay evidence that the claimant may 
submit (or ask the Secretary to obtain) which are relevant to 
establishing entitlement to increased compensation, e.g., 
competent lay statements describing symptoms, medical and 
hospitalization records, medical statements, employer 
statements, job application rejections, and any other 
evidence showing an increase in the disability or exceptional 
circumstances relating to the disability.  Vazquez-Flores, 
supra.

The Board finds that the VCAA notice requirements have been 
satisfied by correspondence dated in May and June 2003, as 
well as in November 2004 and July 2008.  In those letters, VA 
informed the veteran that, in order to substantiate a claim 
for service connection, the evidence needed to show that he 
had a current disability, a disease or injury in service, and 
evidence of a nexus between the postservice disability and 
the disease or injury in service, which was usually shown by 
medical records and medical opinions.  The veteran was 
further advised that, in order to substantiate his claim for 
secondary service connection, he needed to show that the 
disability for which benefits were being sought was in some 
way proximately due to, the result of, or aggravated by a 
service-connected disability or disabilities.  Finally, the 
veteran was advised that, in order to substantiate his claim 
for an increased rating, he needed to show that his service-
connected disability had undergone an increase in severity.  
To the extent there existed any error by VA in providing the 
notice required by 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b)(1), such error was nonprejudicial, in that it did 
not affect the essential fairness of the adjudicatory 
process.  In point of fact, based on a review of the entire 
file, it is clear that the veteran had a full understanding 
and/or actual knowledge of the elements required to prevail 
on his claims.  See Sanders v. Nicholson, 487 F.3d 881 (Fed. 
Cir. 2007).

As to informing the veteran of which information and evidence 
he was to provide to VA, and which information and evidence 
VA would attempt to obtain on his behalf, VA informed him 
that it had a duty to obtain any records held by any Federal 
agency.  It also informed him that, on his behalf, VA would 
make reasonable efforts to obtain records which were not held 
by a Federal agency, such as records from private doctors and 
hospitals.  Finally, the RO told the veteran that he could 
obtain private records himself and submit them to VA.  

VA must also make reasonable efforts to assist the veteran in 
obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  In that regard, in 
connection with the current appeal, VA has obtained the 
veteran's service treatment records, as well as both VA and 
private treatment records and examination reports.

For the foregoing reasons, the Board concludes that all 
reasonable efforts were made by VA to obtain evidence 
necessary to substantiate the claims.  The evidence of record 
provides sufficient information to adequately evaluate the 
claims, and the Board is not aware of the existence of any 
additional relevant evidence which has not been obtained.  
Therefore, no further assistance to the veteran with the 
development of evidence is required.  38 U.S.C.A. 
§ 5103A(a)(2); 38 C.F.R. § 3.159(d); see Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 
444 F.3d 1328 (Fed. Cir. 2006).





ORDER

Service connection for a low back disorder, to include 
degenerative joint disease of the lumbar spine, claimed as 
secondary to the postoperative residuals of total 
thyroidectomy, is denied.

Service connection for lipomas/angiolipomas is denied.

An evaluation in excess of 30 percent for the postoperative 
residuals of total thyroidectomy is denied.



	                        
____________________________________________
	C. CRAWFORD
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


